St. Hiliare v BKO Express, LLC (2015 NY Slip Op 09271)





St. Hiliare v BKO Express, LLC


2015 NY Slip Op 09271


Decided on December 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
L. PRISCILLA HALL
JEFFREY A. COHEN
BETSY BARROS, JJ.


2013-11314
 (Index No. 22252/09)

[*1]Ashley Rene St. Hiliare, etc., respondent, 
vBKO Express, LLC, et al., appellants.


Ann Gangi (Kornfeld, Rew, Newman & Simeone, Suffern, NY [Jerome S. Jefferson], of counsel), for appellants.
Pazer, Epstein & Jaffe, P.C., New York, NY (Eugene Gozenput of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Kings County (Jacobson, J.), dated September 18, 2013, which, upon a jury verdict on the issue of damages finding that the plaintiff sustained a serious injury under the significant limitation of use category of Insurance Law § 5102(d), is in favor of the plaintiff and against them in the principal sum of $495,000.
ORDERED that the judgment is affirmed, with costs.
The appellants' sole contention, that the jury verdict finding that the plaintiff sustained a serious injury within the meaning of Insurance Law § 5102(d) as a result of the subject accident was not based on legally sufficient evidence, is unpreserved for appellate review, as the appellants did not raise that issue in the trial court (see Samouelian v Amroan, 127 AD3d 723, 723; Volino v Long Is. R.R. Co., 83 AD3d 693).
DILLON, J.P., HALL, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court